NO. 07-03-0110-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

JULY 24, 2003

______________________________
 
RENE DANIEL SANDOVAL, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE

 _________________________________

FROM THE 287TH DISTRICT COURT OF BAILEY COUNTY;

NO. 2112; HONORABLE GORDON H. GREEN, JUDGE

_______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.
ON ABATEMENT AND REMAND
 Appellant Rene Daniel Sandoval appeals from a conviction in the 287th District
Court of Bailey County, Texas (the trial court).  The trial court clerk's record and court
reporter's record have been filed with the appellate clerk. 
	 Appellant has filed motions and correspondence seeking (1) dismissal of his
appointed appellate counsel, (2) appointment of alternate appellate counsel or leave to
appear on appeal pro se, and (3) permission to file a pro se brief and to amend the brief. 
In the motion to dismiss current appellate counsel, appellant alleges matters that evidence
a possible conflict between appellant and his attorney.   
	Although appellant does not have a right to file pro se documents while being
represented by counsel, see Landers v. State, 550 S.W.2d 272, 279-80 (Tex.Crim.App.
1977), we deem certain allegations in appellant's motions and correspondence to warrant
consideration before his appeal proceeds.   Accordingly, pursuant to Tex. R. App. P. 2 , this
appeal is abated and the cause is remanded to the trial court.  Upon remand, the judge of
the trial court is directed to cause notice to be given of and to conduct a hearing to
determine whether present appointed counsel should be dismissed as previously
requested by appellant; if present counsel should be dismissed, whether new counsel
should be appointed to represent appellant, or, if appellant desires to proceed pro se on
the appeal, whether appellant has made a knowing and voluntary decision to waive his
right to counsel and to represent himself on appeal.  If the trial court determines that
appellant has made a knowing, voluntary decision to waive his right to counsel and to
represent himself on appeal, then the trial court should discharge appellate counsel from
any further obligations to appellant.  If the trial court determines that appellant has not
made a knowing, voluntary decision to represent himself on appeal, then the trial court
should enter orders and make recommendations appropriate to continued prosecution of
appellant's appeal based on the evidence presented at the hearing, and on its findings and
conclusions therefrom.  
	The trial court is directed to: (1) conduct any necessary hearings; (2) make and file
appropriate findings of fact, conclusions of law and recommendations, and cause them to
be included in a supplemental clerk's record; (3) enter any orders appropriate, based on
its findings and conclusions; (4) cause the hearing proceedings to be transcribed and
included in a reporter's record; and (5) have a record of the proceedings made to the
extent any of the proceedings are not included in the supplemental clerk's record or the
reporter's record.  In the absence of a request for extension of time from the trial court, the
supplemental clerk's record, reporter's record, and any additional proceeding records,
including any orders, findings, conclusions and recommendations, are to be sent so as to
be received by the clerk of this court not later than August 22, 2003. 
	The appellate clerk is directed to immediately furnish copies of the documents
previously filed by appellant acting pro se to the trial court, the State's attorney for the
287th District Court and to current appellate counsel for appellant. 
 
							Per Curiam
Do not publish.